                                                                                      II
                                                                                      I
                                                                      FILED lNfiP~ COURT .
                                                                      ON     4\.:Lf 0ore,
                                                                      , Peter A:
                                                                                     9 .SIS
                                                                                          Jr., Clem
                                                                           US District Court
                          UNITED STATES DISTRICT COURT ,    Ea~em
                                                               I
                                                                  District of NC
                   FOR THE EASTE N DISTRICT OF NORTH CAROLINA :
                                          '                                           I

                                .'fESTERN DIVISION
• .   .        . .. .          NCI" 5:18-CR-00452-FL(S)

 UNITED STATES OF AMERIO                          )
                                                  )
                        V.          )
                                    )                 THIRD                      '!
 LEONID ISAAKOVICH TEYF,      ,     )                 SUPERSEDING
 TATYANAANATOLYEVNATEYF, .          )                 INDICTMENT
     a/k/a TATIANA TEYF, I      .   )
·ALEXEY VLADIMIROvICH
                 .
                        T]MOFEEV,
                          I
                                    )
 OLESYA
 .
         YURYEVNA
         .
                   TIMOFEEVA,
                          I .
                                    )
 ALEXEI IZRAILEVICH POLYAKOV, a/k/a )
 ALEXNORKA                          )

. The Grand Jury charges:

                                      INTRODUCTION

      . 1.      . LEONID ISAAKrCH TEYF ("TEYF) was born in Belats, which at

 the time was a Slavic Republic w1thm the former Soviet Un10n. Prior             ~o        commg to

. the United States in 2010, he Jad been a re.sident of Russia .. While in .Rlssia, TEYF

served as. President ·of Fishi+ Group (FG) Delta Plus (he;einafter i'FGDP'') for

 approximately five (5) years. Since arriving in the United States, TEY;F reports he

has been the President of      De~a Plus, LLC (hereiriafter "Delta Plus")[ the United
States based subsidiary of FJDP. TEYF is a current legal resident          J              the United

 States.
                                                                             1



          2.      TATYANA ANATOLYEVNA TEYF (also known as Thtiana Teyf)

 ("TATYANA''), is the spouse    J  LEONID ISAAKOVICH TEYF. She il a citizen of

Russia and currently a reside It legal alien of the United States.




                                              1
           Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 1 of 28
                                                                                           ·1'
                                                                                               i
                                                                                       .I
          3.       ALEXEY VLADI IROVICH TIMOFEEV ("TIMOFEEV') i~ a Russian
                                                                                               '

 citizen. He has been in the Ujnited States since approximately Octobr 28, 2014.

 TIMOFEEV entered the Unite States pursuant to a B-2 Visa, and curfently holds

 an F-2 visa, derivative to his sp, use's F-1 student visa.                                !


          4.     . FGDP is a mul,national conipany headquartered in +olodarskiy,

 Russia, and was·organized on or about April 8, 2002. It reportedly haslover fifteen

 hundred (1,500) employees, eigty (80) fishing vessels, and annual revejue in excess
      .                                  I                                                 I
 of $14 Million (USD) and is one of the largest fisheries and fish processi~g plants in

 the Volga region of Russia.
                                                                                           I
          5.       Delta Plus is a Limited Liability Company organized in ~he State of

 North Carolina for the stated plmary purpose of operating an urgent cJe clinic; and

 was reported to be an 80%      o~nid subsidiary of FGDP.
          6.       CTKTransportatiL Incorporated (hereinafter "CTir') was incorporated

 in the State of Illinois, on      01        about December .27, 2012. According

 registration documents, TIMOFEEVis the registered agent of CTK andiTEYF is the
                                                                                       r           corporate



 President of CTK.                                                                     I
                            .                                                          i
          7.       While Anatoli   S~ridyokov was Russia's Minister of Defensl, Serdyokov
                    .                I                             .                   I


 granted the company, VOENTORG, a contract to provide the Russian iilitary with

 i;oods and services (e.g., lalndry, food, and equipment).                Voento~g,                inturn,

. subcontraCted with various otJer companies to provide these goods andlservice.

          8.       As relevant to tJis indictment, between 2010 and 2012j exact dates
                        .                                    .                     I                    .




 unknown, TEYF Was Deputy Director of Voentorg. As such, TEYF ·!arranged for
                                                                                   i
                                                                                   !




                                                     2
               Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 2 of 28
;,




     subcontractors in Russia to fill he various goods and services required of Voentorg's

     contract with the Russian Mini1t,.Y of Defense. TEYF' and others devisld a scheme'

     and artifice that pr10r to grlting a subcontractor the work for vJentorg, the
                                                                                                               I
                                                                                                               I
                                                                                                               i
     subcontractor had to agree that a certain percentage of the government fu:p.ds which

     it would receive for completion of the work would be paid back to TEYF and 9thers

     .involved in that scheme arid artifice. These kickbacks of governmen:tfun(l.s were paid

     in cash and amounted to more tian $150,000,000 over.an
                                                    .
                                                            approximate tJo-year
                                                                          I
                                                                                 span.
                                                                                                              !I
     TEYF and others then directed some of the monies be paid to others iniolved in the

     scheme, and some of the monies were placed in various accounts over ihich TEYF
           .                              .    I. .           .                                           ;
     had control. · So~e of the monies belonging tO TEYF we.re .transferred! to accounts
                                               I                  .                   .                   :                .
     outside of Russia, and ultimately into accounts located in the United States. ·
                                               I                                  '                       I

               9.            Since at least December 2010, TEYF, TATYANA, and others known and
                     .                .        I .    .                                                   :
     unknown to the grand jury havje opened at least seventy (70) financia~ accounts at
                                  '                                                           '       1
     approximately four (4) do.mestic financial institutions, in the names of themselves
                                               I                          .                       .   I
     and businesses under their cojtrol. TEYF and others received at least :;!94 wires for

     an approximate total of $39,500,000 into four (4) accounts held in TEYif's name and
                                                                                                      I            .
                                                                                                      I
     the names of co-conspirators at Bank of America, N.A ("BOA"). Foreign !corporations
                                                                                                      I
     and bank accounts in countries commonly known to be used for mone~ laundering
      ''                 '                    .I                          .                           I
     are the source of 293 of the wirrs that total approximately $39,415,000.,                                                 ·

               10.           Account XXXX ~ 3905 ("BOA 3905") was opened on a d~te unknown
                              .                I                      ·               -               I                .
     at Bankof America, N.A. Beren January 18, 2011 and March 2, 201:3: ~OA 3905

     received $14,676,107 m wire transfers from accounts in Belize, the British Virgin
               '                                                  '           '           '           !




                                                          3
                   Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 3 of 28
                                                                                                I
Islands, Hong Kong, Panama, and Seychelles. Of the accounts from +hich these

funds originated, over $13,000,100 came from Cyprus, and the              remainde~ from Hong
.Kong. TEYF is currently a signatory on this account.
   .             ·        .             I    !       .                                          i
       11.
                 .                      l
                On September 18, 2012, TEYF opened demand deposit account number

XXXX XXXX 9409, (a/k/a LT Re· ocable Trust "BOA 9409") at Bank of                  AfI              erica, N.A.
                 .                                                                          i
in which TEYF and TATYANA were listed as individual owners and                     w~re               the only
                                             ,                                       I
                                                                                            I

authorized signers on the accoumt. This account received $4,106,952 in Wfre transfers

between January 2011 and nLember
                           .
                                 2013, the majority of which oiiginated
                                                              I       .
                                                                        in

Cyprus.
                                                                      .                     i
       12.      On a date unknor account XXXX XXXX 6014 ("BOAj 6014") was

opened    ~t   Bank of America, M.A. As. of February 11, 2015, TATYANA was the

authorized signer on the accoult. BOA 6014 received a total of $i7,92*,909 in wire

transfers, over $15,000,000       ori~inating in Cyprus, and approximately $b,ooo,ooo inI
                                                                                        l


Hong Kong.
                                                                                        i
                                                                                        I
                                                                                        I
       13.      In October 2012, account XXX XXXX 1736 was opened by TEYF and

TATYANA in the name "New           ~arket Way LLC."          This account   receive~ $1,200,000
                                                                                     I

in transfers from BOA 6014.

       14.      On a date unknown, account XXXX XXXX 3285 ("BOAi 3285") was

opened at Bank of America,        N.~. Statements from January. 20U refl.it the names
of both TEYF and TATYANA; as of June 23, 2015, TEYF relmqu1shed Jn mterest in

. the account and TATYANA rem
                            J ained the sole             ~ignatory.   Forty-four   tr~sfers were
                              .     1
                                                                                    I
made from BOA 3905 into BOA 3285 for approximately $2,972,000.                      :                   .



                                                 4
          Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 4 of 28
                                                                                                I
                                                   -                    I           -
            15.       On a dO.te unknoyn, account XXXX XXXX 1991. ("BOA 11991") waS

     opened at Bank of      Am~rica, Nt              Statements from June 2011 reflect tL names of

     both TEYF and TATYANA OD. the account; in June 2015, TATYANA relilquished all
        ·    .                      -        I         -                         -              I
     interest in the account and TErF became the sole signatory. Between! August 11,
                                         -                                               I
     2011 and March 23, 2012, TE F made thirteen transfers from BOA                     3~05             to BOA

     1991 for a total of $10,807,000.

            16.       On June 22, 2016; TATYANA opened-demand savings acco:untnumber
                                                                                            I        -
                                                                                            !
     XXXX XXXX 9748 ("BOA 9748") at Bank of America, N.A. in which TAfYANAwas

     listed as sole owner and as the only authorized signer on the account. 0n the same
                                                                                            I
                                           I
     day, $9,000,000was transferred from BOA 6014 to BOA 9748.

                                                     COUNT ONE.

            17.       The grand jury re alleges and incorporates by reference her~in all of the

                                                                                        f
     allegations contained in para,aphs one (1) through s.ixteen (16) of the ntro.duction

     to the Indictment, and further alleges that:                           ·               i

            18.       Beginning on a Jate no later .than on or about. March             J, 2011, and
     continuing through the preselt, in the Eastern District of North darolina and

.elsewhere,           the   ·defendants)             LEONID - ISAAKOVICH        TEYF,               TATYANA

 ANATOLYEVNA                 TEYF       (f       o    known     as   TATIANA TEYF)I                  ALEXEY

. VLADIMIROVICH TIMOFEEV, and others known and unknown to theiGrand Jury,.

     knowingly combined, conspirek and agreed                  am~ng themselves to coJmit offenses
                 ..             -       I                                               I
     against the United States in violation of Title 18, United States Code, Section 1957,
--       · b k    -._ 1 --    ·   I d        ·             ·              I    ·   b
     to wit: y nowmg   y engagmg an   attempting to engage rn monetary trTsactrons   y,

                                                                                        i
                                                           5
             Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 5 of 28
                                                                                        i
                                                                                                       I
                                                                                                       I

    through or to. a financial instit(tio;,_, affecting interstate and foreign                 c~mmerce, in
    criminally derived property of                 value greater than $10,000, such pro+rty having.

    been derived from a specified 11nlawfu1 activity, that is, theft of. funds rlOnging                         to
    the government of Russia m he form of kickbacks, a crime in that1 country, in

    violation of Title 18, United Stjtes Code·, Section 19.57.                ·                    i
     .·                         .              I                                                   .
          ·       19.   . Allin violation of Title 18, United States Code, Section 195b(h).
                                         -     I .         .                          .            !.
                                      COUN'JJS TWO THROUGH 'IWENTY-SIX                             I

                . The grand jury rellleges and incorporates by reference heJin all of the.
                  20:
                 .
                   '         ,
                                    I .                           .
                                                                      ..I     iI .   .

    allegations contained in p!!Tag,aphs on:e (1) through sixteen (16) of the Introduction

    to the Indictment, and further alleges that:                                                   1                ·


                                    -.         I                                                   ;
                  21.    On or about the dates set forth below, in the Eastern District of North .


·
    .Carolina and elsewhere, the djfendants, LEONID ISAAKOVICH
              ·             ·   · .          · I       .            ·     ·       .
                                                                                          TEY~,i TATYANA
                                                                                           ·      . .. ·
    ANATOLYEVNA                 TEYF         (a!lso · known    as   TATIANA               TEYF)j · ALEXEY
                                               I                                                   I       ..   '

    VLADIMIROVICH TIMOFEEr, aiding and abetting each other, dir knowingly

    engage and attempt to engage [n the following monetary transactions b¥ through or

    to a financial         in~titution, affecting interstate. or foreign comme~ce, ik. criminally
. derived property of a value grlater than $10,000, that is the                   d~posit, withdrawal,
                                              1
    transfer, and exchange of U.S. currency, funds, and monetary instruments, such

    property having been derivJ from a specified unlawful activity, tJat is·, illegal

    kickback of funds belonging to he government of Russia.                                    ~




                                                           6
                   Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 6 of 28
                                                          MONETARY
COUNT     DEFENDANT(S) . I ON OR ABOUT DAT;E             TRANSACTION
        LEONID ISAAKOVICH                                                   II   .
        TEYF, TATYANA        I                       Transfer of $2p0,000 from
          NATOLYEVNA TEYr                            Bank of Ame#ca Accoun
  2     (also known as Tatiana    August 11, 2017        X XXXX 1:736 to Ban ·
        Teyf), and ALEXEY                            of America Account
                                                                   I  .
                                                                         XXX
        TIMOFEEV                                      XXX4884 :



        LEONID ISAAKOVICl .
  3                         November 29, 2016
        TEYF




        LEONID ISAAKOVIOH
  4                              November 29, 2016
        TEYF




                            I
        ~EONID   ISAAKOVIOIH                         Transfer . of I $2,000,000 ·
        TEYF and TATYANA                             from . Bank' bf Americ
  5                              January 26, 2015
          NATOLYEVNA TE-YF                             ccountXXXXXXXX 1991
                                                                .       I

        (also known as Tatiana
                            1
                                                     to Bank qf Americ
        Teyf)·               I                         ·ccount XXXX XXXX 601

                                                     Transfer of
                                                     $5,035,006.69 from _Ban
      .. LEONID ISAAKOVICH
  6                              February 14, 2018   of America Account XXX
         TEYF
                                                          X 1991 I to Accoun
                                                        XX XXXX 3812 at Firs
                                                     Citizen's Banik



                                                                    J
                                                                    J




                                                                    I
                                                                    i
                                      7                             i

      Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 7 of 28
                                                                                   MONETARY
COUNT     DEFENDANT(S)                         ON OR ABOUT DATE
                                                                                 TRANSACTION
                                                                             Transfer of I
                                           I                                 $5,035,000.00 from Ban
                                                                                                 J



        LEONID ISAAKOVICH                                                    of America Account
  7                                             February 14, 2018                          !
        TEYF                                                                     X 1991 :to Accoun
                                                                                 x xxx~ 1502     I

                                                                             BB&T          .

                                                                         Transfer of ·
                                                                         $5,035,000.00 I from Ban
        LEONID ISAAKOVIC!H
  8                                             February 14, 2018        of America Account XXX
        TEYF                                                                   . X 1991 Ito Accoun
                                                                         ~T~T~T~,.. XXXX 4726 at PNC
                                                                         1




                                 . I
                                      .,                                             . . .. I1.· .
                                      ..                            "'                       _!T•

        LEONID ISAAKOVICiH                                               Payment of rei:il estate
        TEYF, TATYANA        I                                            axes in the ari:iount of
  9       NATOLYEVNA TEl]F                       October 12, 2016        $50,662.33 frob Bank of
        (also known as Tatiana.                                            merica Acco~nt XXXX
        Teyf) .           ·. I·                                              X.3285. ;


      TATYANA                I
 lO     NATOLYEVNA TElfF                         January 20, 2015
    · (also kri.own as Tatian~
      Teyf)                  I


        LEONID ISAAKOVIdH
                                                                         Purchase of i a
        . EYF and TATYANA[ .
                                                                         check in the) amount o
          NATOLYEVNA TEYF                                                    1

 11                                               April 23, 2018         $1,087,804.34! using funds
        (also known as TatianJa
                                                                         from Bank Jof Americ
        Teyf) .       .       I                                            ccount XXXX XXXX 3905
                                                                                            I
        LEONID ISAAKOVIdH                                                Transfer of $3;0,000 from
        TEYF and ALEXEY                                                  Bank of America
                                                                                       I
                                                                                           Account
                                                                                             .
 12        DIMIROVICH                             MaylO, 2018                X XXXX :3905 to Ban
        TIMOFEEV                                                         of America Acbount XXXX
                                ·11
                                                                          xxx 1314        ..!
                       ......     r                                                         i'
                                                                                            J.
                                                                                        . ·1




                                                     8
      Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 8 of 28
COUNT     DEFENDANT(S)            ON OR ABOUT DATE
                                                            TRANSACTION
        LEONID ISAAKOVIi                                 Transfer of $1bo,ooo from
        TEYF and TATYANA                                               I
                                                         Bank of Ameiica   Accoun
          NATOLYEVNA TE \F          February 3, 2016 ·       X XXXX
                                                                       I
                                                                      6014 to Ban
 13                                                            .       I .
        (also known as Tatiana                         .·of America AcGount
        Teyn                · I                             x  1736 ; ·
                                                        Transfer of$2~,000 from
        TATYANA
                                                        Bank of Amer~ca Account
        . NATOLYEVNA TE·
 14                                 November 2, 2017        X XXXX 6014 to Ban
                                                            .    .           I
        (also known as Tatia
                                                        of America Ac¢ount XXXX
        Teyn                                                X 7892 · I
                                                        Transfer of $~00,000 from
        TATYANA              .I                         Bank of Ametica Accoun
          NATOLYEVNA TEYIF
 15                        . I       June 14, 2016      XXXX XXXX 6014    to Bari.
        (also known as T atrnna                                       I
                                                        of America Account XXX
                                                             .       .       I
        Teyn                  [                             x 3844 .i
        TATYANA               I
          NATOLYEVNA ~E1F
        (also known as Tatian
 16     Teyn and ALEXEY             August 30, 2016
               IMIROVICH
        TIMOFEEV
                                                               .        I
        LEONID ISAAKOVIdlH                              Transfer of $450,000 from
        TEYF and TATYANA.
                                                        Bank  of Ame~ica    Accoun.
          NATOLYEVNA TElrF                               .        •     I .
 17                         . I  · February 12, 2015    XXXX XXXX     6014  to Ban
        (also known as T atianla                                    . ·1
                                                        of America A~count XXX
        Teyn
                                                            x 1736 I
        LEONID ISAAKOVIdH
        TEYF and TATYANA!
          NATOLYEVNA TEYF
 18                                November 6, 2015
        (also known as Tatialla
      .
        Teyn.
                        ·

        LEONID ISAAKOVIdlH                              Transfer
                                                           .
                                                                 of $9:,oo0,000
                                                                      I     .
        TEYF and TATYANA                                from Bank of America
                                                                      I
         .NATOLYEVNA TE'fF                                ccount XXXX   XXXX
 19                                  May 29, 2014                 .   I
        (also known as Tatiana                          6014 to Bank pf America
        Teyn                 I                            ccount xxx~ xxxx .
                                                        1991          I
                                                                         '




                                        9
      Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 9 of 28
COUNT      DEFENDANT(S)            ON OR ABOUT DATE            MONETARY
                                                              TRANSACTION
                                                         Transfer of $9,Jooo,ooo
                                                         from Bank of America
        TATYANA       .     .
                                                                         I
                                                           ccount XXXX! XXXX
          NATOLYEVNA TE11F            June 22, 20H>      6014 to Bank Jr America
 20                                                                                      I                          .
        (also known as Tatiana                             ccount XXXX XXXX .
        Teyf)                                            9748         .. ~
                                                                                 I
                                                                               . I
                                                                                     !           •   >   ~.<'   :


         LEONID ISAAKOVICfH · ·                                                      i
                                                         Transfer of $132,000 from
        .TEYF, TATYANA.       I
                                                          ank of America  Account
                                                                                     I


           NATOLYEVNA TEY[F                                      .     I
                                                             X XXXX ~409 to
 21      (also known as Tatiana February 19, 2015
                                                         Wells Fargo B~nk Account
         Teyf), andALEXEY.                                 . x xxxx l952
              DIMIROVICH                                                            I        .




         TIMOFEEV
                                                                                    ,i       \
         LEONID ISAAKOVIdH                                                          I
                                                                   .                I        -                  .
         TEYF, TATYANA        I                          Transfer of $19,000 from
           NATOLYEVNATElIF
                                                         Bank of America Account
         (also known as Tatiank
 22                             November 4, 2014         XXXX XXXX 9409to PNC
         Teyf) and ALEXEY
                                                         Bank Account ixxxx
              DIMIROVICH                                                   .        I

                                                               5564 :
         TIMOFEEV

        LEONID ISAAKOVIdH
        TEYF, TATYANA         I
                                                         Transfer of $3b,ooo from
          NATOLYEVNA TKYF
                                                         Bank of America  Account
        (also known as Tatian~                                       . I
 23                                 September 25, 2014       X XXXX 9409 to PNC
        Teyf) and ALEXEY .
                                                         Bank Account IXXXX ·
          LADIMIROVICH
        TIMOFEEV                                               5564 ·I
                                                                                I
        LEONID ISAAKOVIdH                                Transfer of $5;0,000 from
        TEYF and TATYANA!                                Bank of America
                                                                       I
                                                                           Account
                                                                                 .
. 24      NATOLYEVNA TEYF           September 2, 2014        X XXXX ~409 to Bank
        (also known as Tatiania·                         of America Account XXXX
        Teyf)                 [                              X0990 I          .
                                                                       '        I

                                                                     ' !




                                         10
       Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 10 of 28
                                                                                        MONETARY
COUNT             DEFENDANT(S) I ON OR ABOUT DATE                                     TRANSACTION
                                          I                                      Transfer of $1,;ooo,?OO
                                                                                 from Bank of America
          TATYANA               I                                                                I
                                                                                   ccount XXXXiI XXXX
            NATOLYEVNA TEYF
   25                                                    April 4, 2018           9748 to First Citizen's
          (also known as Tatiari~                                                                      I

                                                                                 Bank Account iXXXX
          Teyf)                                                                       x 3951 :


          TATYANA              I
         . NATQLYEVNA ~EYjF                              April 2, 2018
   26
          (also known as Tatiana
          Teyf)     . .     ·        ·I

        22.       Each entry in the above table constituting a separate viol~tion of. Title
                                                                                                   I


18, United States Code, Sections l957 and 2.                                       .

              .         .           ..· !COUNT TWENTY-SEVEN                                                I



        23.       On or about May 213, 2018, in the Eastern District of North
                   ,        .         I                            .     .             .
                                                                                               ~arolina, the
                                                                                                   :           .



defendant, LEONID ISAAKOVICH TEYF, did, directly and indirectly, co:rruptly give,

offer, and. promise a thing of vllue to a public official, with intent to inJuce a public

official to do an act and omit      tl
                                     I
                                              do   a~ act in violation of his official duti, that is, by
                                                                             .         .           I

giving $10,000 to an employee ofthe United States Department ofHomellnd Security

to cause an individual to be de1orted from the United States, in violati+ of Title 18,

United States Code, Section 20f(b)(l).                                                         i

                                    COUNT TWENTY-EIGHT

        24.       On or about Junel 20, 2018, in the Eastern District of                    No~th Carolina
and elsewhere, the defendant, LEONID ISAAKOVICH TEYF, did knowingly use or
                                .    I         .     .                                         1                   .




cause another to use a facility. of interstate commerce, to wit, a cellulJr telephone; .
                                                                                               I

                                                                         !
                                                           11

         Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 11 of 28
                                                                                                                      i
                                                                                                                      I
                                                                                                                      I
                                                                                                                      I
with intent that the murder of A.G. be committed in violation of the lJws of North
               .                      .                                                                          .I
Carolina as consideration for an agreement to pay things of pecuniary vjalue, to wit:
                                                                                                             .        I
                                                                                                                      I

a sum of U.S. currency.                                                                                               !
                       . .   .                     .                      .       . .                            . I
         25.           All in violation of Title 18, United States Code, Section 1958.
                         .                     I       .        .             .                                       I
                                          COUNT TWENTY-NINE

         26.           On or about June 20, 2018, in the Eastern District of No~th Carolina,
                                                                                                                      r
the defendant, LEONID ISAAWOVICH TEYF; aiding and abetting otherk known and

unknown to the grand. iurY, Jowingly possessed a rne3.rm that had Jeen shipped

and transported in interstatj commerce from which the manufact{rrer's serial ..
     .             .                 ..    I               .        . .                     .       .   .             I
number had been removed, altred and obliterated.                                                         ·            i · ·
     . 27.             All in violation of Title 18, United States Code, Sect~ons 922(k),
                                                                                                                      I
924(a)(l)(B) and 2.                                                                                                   I

                                                                                                                   I
                                                       COUNT THIRTY                                                I


         28. From or about Oct0ber 28, 2014, and continuing through in or around

October 28, 2oi8, in the Eastrn District of North Carolina and ellewhere, the
.                           I                                     !
defendants, LEONID ISAAKOVICH TEYF, TATYANAANATOLYEVNA. TEYF (also
                                           I                                      .                               I .         .
kn~wn as Tatiana Teyf), ALEXSY. VLADIMIROVICH TIMOFEEV, . amd OLESYA .
                                      .    I                                                    -
YURYEVNA TIMOFEEVA·; and others known and unknown to the Grand Jury

conspi~ed and aided and abettd one another .to encourage and induc~ an alien to
          .                      .         I                                            .                         ·1.
                                                                                                                   I
come to, enter," or reside in the United Stat~s, knowing and in reckless! disregard of
                                                                                                                  I
the fact that such coming to, e try, or residence is or will be in violatio~ oflaw.
                                                                                                                  I       .




                                                               12
         Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 12 of 28

                                                                                                        - ___i ___ _
                                                                                                                        I
                                                                                                                        I               •




          29.    All in violation ofrtle 8 United States Code, Sections                              1324~a)(l)(A)(iv),
1324(a)(l)(A)(v)(I), and 1324(a)(l)(A)(v)(II) .

          .· .        · .   .·           Ob)ject of the Conspiracy                                                      ,           .

 .            Th b.       f h .   I ·    .            ·    ·d · d  ·   i1· t      ·a
          30. ' e 0 1ect 0 t e conriracy was to encourage an m uce an a lien 0 res1 e

in the United States knowing tliat it was illegal to engage in employment) and aid and

abet one another to encourage rr induce an alien to come tci,                                   ente~, or teside in tlie
United States, knowing or in reckless disregard of the fact that such coming to, entry,

or residence is or will be in violltion of law.

                            Manner lnd Means                         ~f the Conspiracy                              ,
                  .                        I           ..   ·           ·       .       .   ·                       I
      · 31. The conspiracy was carried out by defendants LEONID ISAAKOVICH
                                           I                           .                                            I

(I'EYF, TATYANA ANATOLYEVNA TEYF (also known as Tatiana Te;f), ALEXSY
                                     .     I       .                        .                                       :           .
VLADIMIROVICH TIMOFEEr and OLESYA YURYEVNA TIMOFE!NA, in the

·Eastern District of North Carolina and elsewhere by filing . appl~cations and

~upporting documents with Jfited States Citizenship ~d Immigra,~On Services
(USCIS), and employment of a~iens that were not authorized to be employed in the

United States,        know~ngor in·rLkless disregard of that factis or will bJ in violation
of law.                                                                                                            '

                                                       Overt Acts                                                   i
                                                                                                                   iI
                                 .             .            .                       .                  .           i        .
     . 32. In further·ance of the conspiracy and to affect the illegal objecf thereof, the

following overt acts, among ottrs, were committed in the Eastern                                     Dis~rict of North
                                                                                                               I

Carolina and elsewhere:                                                                                        I




                                                                13                                         )   I
                                                                                                               I



          Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 13 of 28
                                                                                                 '                   I



           33.            On September 7•. 012, New Market Way, Limited Liabilir. Company

    (LLC) was registered with the North Carolina Secretary of State, and chrrently has
            ·             .                               I     .                    .                           I
    a filing status as dissolved.                         New Market Way LLC listed defendant TATIANA
                              .                           I                              .                       I
    ANATOLYEVNA TEYF as registered agent and President of the                                            comp~ny, with an
                                  .                       I                                                      I
    address ofXXXX New Market Way, Raleigh, NC 27615.                                                        .1
                . .                   .       .           I .           .                                        !
         . 34. . On December . 2r 2012, CTK Transportation Inco!orated was

    ·registered in the State oflllinrs, and currently has a filing status                                 list~d         as active.

    CTK Transportation Incorporated listed defendant LEONID ISAAKOVIPH TEYF as·

    the President of the company, Lth an address of XXXX Glenwood                                        Ave~ue, Raleigh,
    North Carolina 27603.
                      .                                                                                          ;.

           35.            On August 25, 2014, Carolina Transportation Group lncor~orated, was

                                                  ha~ a filing status listed as, dissolved
    registered in the State of Illinol, and currently
                                                                                                                 1




    as of January 12, 2018. Carolina Transportation Group listed A.S. as t~e Secre.tary, .
                                                      1
                                                  .                              .                               I                    .
                                                      1

    and defendant TATYANA ANATOLYEVNA TEYF as the President of the company,

    with an address of XXXX West 4 7th Street, Chicago, Illinois 60638.                                      I
                                                                                                             I
           36.            On or.about October 28, 2014, defendants ALEXSY VLADIMIROVICH
                                                      I                                                      I               .
    TIMOFEEV, and OLESYA YUrYEVNA TIMOFEEVA entered the United States at
                                          .                                                  .               I                    .
    New York, New York with nonimmigrant visitor visas (B-2 Visa) and we~e authorized
                                                                                                             !
                                                                                                             I
    .to remain in the United States for a period not to exceed April 27, 2015.!
                                                                                                             I
                                                                    .                                .       I
           37.            On or about October 29, 2014 through November 29, 201T, defendants

.   ALEXSYVLADIMIROVICHT~MOFEEV, and OLESYA YURYEVNA ~iMOFEEVA                                               I




                                                                            14
            Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 14 of 28
resided at the. home of defe dants LEONID ISAAKOVICH TEYF, TATYANA
                  .                            I                                .
ANATOLYEVNATEYF at XX:NX New Market Way, Raleigh, North Carolina.                                           I




            38.       Sometime in· or about November 29, 2014," defendants ALEXSY
                                                                                        .                   '


    VLADIMIROVIOH TIMOFEl and OLESYA YURYEVNA TIMO FEEfA moved to .

    the Chicago, Ilhn01s area for providmg bookkeeping and auditing !services for
                                           -I      .                .   .                                   :
    defendants LEONID ISAAKOrOH TEYF and TATYANA ANATOL1VNA TEYF

    at CTK Transportat10n and Carolina Transportation respectively.                                      !

            39.       On or about FeJruary 28, . 2015, defendant OLESYA                             ~YEVNA
    TIMOFEEVA applied to Oom+ter Systems Institute (OSI) at the Lombtrd Campus,

    Lombard, Illinois as ari F-1 student.                   ·                                            l
                      .            .   .   I                                .                            ;                .
.           40.       On March 25, 2015, defendant OLESYA YURYEVNA TIMOFEEVA was

    provided a letter from CSI star! ing that sh.e met the. entrance                    reqllirem~nts for full-
                                                                                            . .          I
.time enrollment in the Intermediate English as a Second Language                                 (E~L)         program.

    As a result, OSI issuOd a          Oert1~cate of Eligibility for Nonimmigrant s+dent Status
    - For   A~ademic          and Languagr Students (Form I-20) in the name. of TJIMOFEEVA

    valid from September 28, 2015 to September 28, 2016.                                                '
     .      .                  .           I                                        .                I                .       .
            41.       On or about MaTh 4, 2015, defendant TATYANA                            AN~TOLYEVNA

    TEYF prepared an Affidavit of Support (Form I-134) in support of thJ filing of the

    Application to Change .No+migrant Status (Form I-539) filed                                    ~y defendant
. OLESYA YURYEVNA TIMOFEEVA..                                                                       i·
                          .                I                                                      . I .
            42.       As part of the I-539 application, OLESYA YURYEVNA 'FIMOFEEVA

    claimed that neither she nor lnyone else Within the application had dine anything·              I             .
                                                                .                                   I
                                                                                                    II
                                                                                                    iI
                                                       15
            Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 15 of 28
                                                                                                                        I

                                                                                                                       I
                           .           .                                                                                I
that violated. the. terms of thr nonimmigrant status and explicitly claimed that
                                           .                         I
neither she nor any other pers n included in this application had been                                                 ~mployed in
                                                     I                                                                 i       .
the United States since last admitted or granted extension or change of!status. She

made these claims, when shl knew that both she and her husbaJd, ALEXSY
                          I
VLADIMIROVlCH TIMOFElV, were. unlawfully employ'ed
                                                             !
                                                                LEONID                                             ht
                                                                                                                       1


ISAAKOVICH TEYF in violation of their nonimmigrant status.
                       .               .    .        .I   .                                                            Ii .
           . 43.       On or about Maren 10, 2015, OLESYA YURYEVNA TIMOfEEVA filed

two (2) Applications to ExtJd/Change Nonimmigrant Status (Form/ 1-539) with

USCIS requesting that her 1migration status be changed from a nJnimmigrant

visitor for pleasure (B-2) to that of a nonimmigrant student (F-1). 4,dditionally,

applications were filed for her husband, ALEXSY VLADIMIROVICH TIMOFEEV,

and her minor' child for their status to be changed from nonimmigrant visitors for

                                   ofnonimLigr~nt d~pendents (F-2'S) of an (F-1). Tiese changes
pleasure (B-2) to that.

were granted on or about Aug st 28, 2015.        l                                                 ·
                                                                                                               .
                                                                                                               .
                                                                                                                    I
                                                                                                                    I -
                                                     I              .            .         .                        :
           44:         On or about June 27,                        2016,    defendant OLESYA YuRYEVNA

TlMOFEEVA's schoO! SessiOn                       ~nded, and on September 26, 2016 CSligranted her
authorization to remain in the United States until March 27, 2017. At tJe time of her

application ·to            apply      for        ln           extension     of       st~tus,           defendant            TATYANA

ANATOLYEVNA TEYF submJted an affidavit of support (Form 1-134)1 on behalf of
       .           .                             I                                                                 I
TIMOFEEVA indicating that TEYF has $136,829.00 in funding. At nol time during
 . .                           .                 I                      .              ·       .           .       I .·            .
this semester were OLESYA YURYEVNA TIMOFEEVA, or any of her dependents

                                                t~e United States.
                                                                                                                   1




authorized to be employed in



                                                                   16
            Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 16 of 28
                                                   .. ·               .·                .                                            I .           ..

          45.        On April 15, 2016 the Umted States Department of Educr10n cut off

 federal student grants and loans to the Skokie, Illinois-based for-profit clollege chain


                 .                                                              . .                 .                            I
          46.        From on or about December 2014 through October
                                                                 .
                                                                    29, 2018,
                                                                          I
                                                                              LEONID
                                                                                                                                 I
                                                                  .                                          .                   I
                                 .                                                                                               I             .
 ISAAKOVICH TEYF continued to erp.ploy and provide monetary I?ayments to
      ·                  ·                     I          ·   -                     ·                                            :
 ALEXSY VLADIMIROVICH TIMOFEEV l.n exchange for his auditor duties for

 Carolina Transportation Group, and CTK Trucking located in Chicago, Illinois.
                                                                                                                                 '



          47.        ALEXSY VLADIMIROVICH
                                  .       TIMOFEEV reD"istered
                                                            '
                                                               a vehicle
                                                                   ;
                                                                         in his                     .t>~
                                                                                                                     I           •
                                                                                                                                 :
                                           I
. Ilame at the request of defendar LEONID ISAAKOVICH TEYF.                                                                   i
          48..       On or about April of 2015, defendant, LEONID ISAAKOyrCH TEYF
                     .                   . I              .                     .                                .               i
                                                                                                                                 I
                                                                                                                                       .                .
                                                                                                                                 I

 directed ALEXSY VLADIMIROVICH TIMOFEEV to run the finances of CTK
                                                                                                                             !
                                                                                                                             '
 Trucking on behalf of TEYF.
                                                                                                                             !                 .
          49. · From on or about April of 2015 through October 29, 2018, LEONID
                             .             I                                                    .                            :
 ISAAKOVICH TEYF directed defendant ALEXSY VLADIMIROVICH T]MOFEEV to

 email daily financial transactijns concerning .CTK Trucking to TEYF.                                                        .             .
                                     .     I                                                                             .   :                                   .


          50.        In or about January of 2017, LEONID ISAAKOVICH T~YF directed.
                                           I                                                ·           ·.                   I ·
 ALEXSY VLADIMIROVICH TIMOFEEV to create TALV LLC. as a I company                                                                                           ~o


 register the semi-trucks in -tJe state of Illinois. On or about Januaiy 18, 2017,

 defendant· ALEXSY VLADIMJROVICH TIMOFEEV created                                                                    ~ALV Llc with ~he
 Illinois, Secretary of State and listed .himself as the manager. Thereaftlr
                                                                          I
                                                                             defendant
                                                                                                                             I
 ALEXSY VLADIMIROVICH 'fIMOFEEV registered approximately t~enty semi-

 trucks in his name in the state of Illinois.


                                                                                                                                                                     (
                                                                           17                                                                                        I




          Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 17 of 28
                                                                                                                             i
                                                                                                                                                         I
                                                                                                                                                           I
                                                                                                                                                        I
                                                                                                                                                        I
              51.              On or about Mar h 27, 2017, OLESYA YURYEVNA TIMOFEEVA's

school session ended,                                   ~nd on Mrly               1, 2017 CSI granted her authorization !toremain in

the Umted States until July 9, 2018. At the time of her application to apply for an
      .                         .                                            •                            .                    •                        Ii                 '

                                                                                                                                                        I

extension of status, TATYANA ANATOLYEVNA TEYF submitted. an affidavit of
     .        .           .             .       .                           I .                   .                                            .        II     .
                                                    .                                                                                      .            '


support (Form 1"134) on behalf of TIMOFEEVA indicating that! TEYF has

$314,724.00 in funding.
                      .                     .
                                                                Thea~f~Idavit of suppo~t indicated that the sourc~ 'of the funds
                                                                            . .                                                        .               I
were with New Market Way LiLC. At no time during this semester were OLESYA
..        .                         .       . .                         I                                                                      .       :               .

YURYEVNA TIMOFEEVA,                                                    or her dependents authorized to be employed in the
                                                                                                                  .                                    I                         . ,
                                                                                                                                                       I
United States.                                                                                                                                         I.
                                                                                                                                                       I
                                                                                                                                                       I
              52.             On or about July 9, 2018, OLESYA YDRYEVNA TIMOFEEVA's school

.Session ended, and on SeptemJer 24 2018, CSI granted her  authorizati~n to remain
in the UnitedStates until DeceLber 16, 2018. At the time of her applica~ion·to apply
                  .                                 .       .      .    I                                                          .                   i·
for an extension of status, TAT¥ANA ANATOLYEVNA TEYF submitted an affidavit

of support. (Form I-134) on lehalf of .TIMOFEEVA indicating thJ TEYF has

$313,373.00 in funding. At no lime during this semester was OLESYA kRYEVNA

TIMOFEEVA, nor her dependLts authorized to be employed in the united States,
              .                ·.                                       I                                     ·       ·   .·       ·               I               ·
     - 53.                    . On or about September 24, 2018, OLESYA YURYEVNA l'lMOFEEVA

applied for and was authorild "curriculum practical training" (CPb (8                                                                                                          c.F.R.
214.2(£)(10)) valid until. Septlmber 15, 2019 .. At the time CSI Jpproved the
                                                                                                                                                   !
                                                                                  .           .       .                                            i
application for CPT, OLESYA YURYEVNA TIMOFEEVA stated that ~he would be
                                                                                                                                                   I
                                                                                                                                                   I

employed at CKT (sic) Transportation Inc.· At no time during this appro.Jed CPT were
                          .                             .                     -                                                                    I




                                                                                         18
              Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 18 of 28
                                                      .                                                              .                                                         .

 the dependents of OLESYA YUi YEVNA TIMOFEEVA authorized to be employed iri

 the United States.

              54~           From on or about May of 2015 through October 29, 20l8, LEONID ·

. ISAAKOVICH TEYF paid ALErY VLADilVIIROVICH TIMOFEEV $1t00 per week

· from the accourit of CTK Trucking.                                                                                                                        !
                                  .                                                                                                                         I.
              55:           Since             May . of             2015       through           October                  29,                 2018,               ALEXSY
                                                                                                                                                            I
                                                                                                                                                            I
                        .                                                 .       . .                .       .                                              I
VLADIMIROVICH TIMOFEEV! .has earned approximately. $83,200 pe.I r year from

'LEONID ISAAKOVICH TEYF and CTK Trucking.
                                                  .       . .
                                                                                                                 .                   ·                  !I       .    ..
                                                                                            .                                    .           .              i
              56.           Since on or abou May of 2015 through October 29, 2018, OLESYA
                                  .           .                I                                                                                      . II       .
YURYEVNA TIMOFEEVA has been paid approximately. $1100 per. week from
      -                                                        I                                                                                 ..         !     .
                              .                                                                                                                             I

LEONID ISAAKOVICH TEl. and CTK Trucking and has eilrned a~prorimately

. $57,200 per year from TEYF an.d CTK Trucking.                                                                  .                   .                  I .                        .
  ·                     ·                         .        I          ·                .         ·                       -               ·              I -
              57.           All in violation of Title 8, United States Code, Sections 1324(a)(l)(A)(iv),

 1324(a)(l)(A)(v)(I), and 1324(a)i(l)(A)(v)(II).                                            .    .       .                   .               ·          I .·               .
                                                          C:OUNT              THIRTY~ONE                                                                i
              58.           On or about Augl\ust 10, 2018, within the Eastern DistJict of North
                                                                                                                     .                                  I                          .
 Carolin:;i the defendant; LEO[NID ISAAKOVI CH TEYF · did                                                                        knowin~gly                      use and .
                                                                                                                                                  .     I
possess an immigrant visa in the· name of LEONID ISAAKOVICH TEYfF; which the
          ·                           ·   .                I          ·                         ·.                                       ·              :


 defendant knew to be procured by means ofa false claim and statemenf, in that the ·

defendant did falsely claim on an I-140 application that he was enteriJg the United

States to be a multinational executive employee of Delta Plus, LLC, maJing $110,000
                    .                                                         .         .                                                               I




                                                                                  19
              Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 19 of 28
                                                                                                                           I
                   .                                                                                                       I
 annually,, ~nd LEONID ISAAKOVICH TEYF -was in possession of ahd used the

 resulting visa at the Raleigh-DLham International Airport. .

     _   - 59. All in violation of TiJle 18, United States Code, Sections 1546ta).
                                                    · I                      _   .                   -       -             i
                                                     COUNT THIRTY-TWO                                                      l
                                          .               I                  .                                             I
             60.   On or about Octobler 10, 2016, in the Eastern District of Nofth Carolina
                                                                             -               .                            I
 and elsewhere, the defendant, ALEXEI IZRAILEVICH POLYAKOV, !alk/a ALEX
                            . '                       ·1                                                                   i
                                                                                                                           I               .
 NORKA, knowingly procured and attempted to procure, contrary to law,

 natur~lization for himself,
                             .
                                                    totI                                         .
                                                                   by willful IIiis_representatwn and cotcealment of
                                                                                                                           I




 material facts on the Form N-400, application for naturalization, when he did fail to

 assert under penalty of perjJ that he had previously use the name                                                   "~ex Norka,"
                                                                                                                       I


 when he failed to assert thathe had been arrested on at least 10 occasion!s in addition
                                     .                                                                                 I
                                                                                                                       I

                                                                                         .                           - I
 to the five reported occasions; and when he reported that he had served six (6) days

 in jail prior to the application,                   l        hen he knew he had spent more days in                   JL
                                                                                                                       I
                                                                                                                               than that

- reported.
                                                      I                                                                I


             61.   All in violation of fitle 18, United States Code, Section 1425(a);

                       COUNTS TH[RTY-THREE THROUGH FORTY-ONE

             62.   -The grand jury rellleges and incorporates by reference heJein all of the

 allegations contained in paratjaphs one (1) through sixteen (16) of the !Inp-oduction .

 to the Indictment, and further                       ~lieges that:                  -                   ·             i                   · -
 -                     ..                       .     I

             63.    On or about the dates set forth. below, ih the Eastern DisJrict of North
                                 .                   .I        -                                                               .       -
 Carolina and elsewhere, the defendants, LEONID ISAAKOVICH TEYF and
         .
                                         . ..         I                                                          -
                                                                                                                      .I           .
                                                                                                                      I                •
 TATYANA ANATOLYEVNA TEYF (also known as Tatiana Teyf), d~d knowingly
                                                                                                                      I



                                                                        20
             Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 20 of 28
    engage and attempt to engage in the following monetary transactions by through or

                · 1 ins
    to a fjinancrn  · t.itut10n,
                             ·     r~   I · intersta
                                 . a .tecting ·     ·te or £ore1gn
                                                               ·                    J ···
                                                                   commerce, in cnm1na11y
      .            .        .           I        '                   .          .
                                                                                            II
    derived property of a value greater than $10,000, that is the deposit, jwithdrawal,

    transfer, and exchange of     u.sl. currency, funds, and monetary instrubents, such     !

    property having bee.n clerived from a specified unlawful activity, that is, illegal

    kickback of funds belonging to the government of Russia.



                                                                          MONETARY
    COUNT          DEFENDANT(S)         I   ON OR ABOUT DATE
                                                                        TRANSAlCTION
                                                                   Official check from. Bank o
                                                                       erica. for II $114,106.95
                TATYANA
                                                                   drawn on Account          ·
               . NATOLYEVNATE))F                                                   I
          33                                  February 3, 2014          X 6014! for          the
                (also known as Tatian a 1


                                                                     urchase of a Mercedes
                                                                                        f
                Teyf)
                                                                 . Benz 8550, iith VIN
                                                                      DDUG8CB9EA009828
                                                                   Official check from Bank o
                                                                     merica for i$118,000.00
                TATYANA
                                                                   drawn on Ac'count XXX
                  NATOLYEVNA TEYF
          34                                   June 4, 2018             X 601J for ·the
                (also known as Tatiania
                Teyf) .                                           · .urchase
                                                                          .   of
                                                                               . II a Mercedes
                                                                   Benz 8560, with VI
                                                                                    1



                                                                     WDDUG8DB8JA368001
                                                                                    I
                                                                  Official checkI from PNC
                                                                  Bank for I $163,000.00
                                                                  drawn on Account
                LEONID I8AAKOVIGH                                               '
          35                                 February 27, 2018    XXXX 4726         for   the
                TEYF
                                                                   urchase of II a Mercedes
                                                                                        •
                                                                  Benz 863 AMP 4MA, VI
                                                                   WDDUG8J130JA394158
                                                                                    I
/                                                                                   I




                                                     21
               Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 21 of 28
                                                                  MONETARY
COUNT     DEFENDANT(S)               ON OR ABOUT DATE            TRANSACTION

                                                                              I
                                                           Transfer . of i $2,600,000
                                                           from Bank bf America
        LEONID ISAAKOVICIH                                 Account XX)a[ XXXX 1991
 36                                   September 22, 2015
        TEYF                                               to ABA Gall~r~,! Inc. for the
                                                           purchase of artwork.
                 ~




        TATYANA         .    I·
        ANATOLYEVNA TEYiF
        (also known as Tatiank                            Transfer of I $2, 750,000
        Teyf)                                             from Bank bf America
 37                                   September 25, 2018. !Account XXXXI XXXX 97.
                                                                                  48
                                 .
                                                          to Merrill Lynch Account
                                                           OCXX-X0857.    I
                                                                          I
                                                r

        TATYANA        . .   I
                                                                          '
                                                                          !
        ANATOLYEVNA TE)JF                                    .            i
        (also known as Tatian~                             Transfer of $~50,000 from
        Teyf)                                              Merrill . Lyn9h · Account
 38                                  · November 28, 2018   XXX-X0857, Ito     Merril
                                                           Lynch     accofnt   XXX-
                                                           Xl096.         i
                                                                          I
                                                                          !




        TATYANA              I                                            '
        ANATOLYEVNA TEYF                                                  I
        (also known as Tatiana                             Transfer 6f $~50,000 from
        Teyf) .                                        . , Merrill · Lynbh Account
 39                                    November 5, 2018 · OCXX-X0857 It~ Merril
                                                           Lynch     acco unt  XXX-
                                                           OC0890. ·      1

                                                                          II




                                           22
      Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 22 of 28
                                                                 MONETARY
COUNT        DEFENDANT(S) I ON OR ABOUT DATE
                                                                TRANSACTION
          LEONID ISAAKOVICH
                                                                                            I
          TEYF and TATYANAl.·                              Purchase of 133· Harget
                                                                                            I


            NATOLYEVNA TE F                                St, Raleigh, i NC, wit
          (also known as Tatian                             unds from . I, Bank · o
   40     Teyf)                         April 23, 2018
                                                             merica Acco(unts XXX
                                                               X 6014 1and XXX          I
                                                               X3905                    1




          LEONID ISAAKOVIC
          TEYF                                                                          '        .
                                                           Purchase of 510 Glenwoo
                                                            ve, Unit #503, Raleigh,
   41                                 February 23, 2017    NC, with fund.~ from Ban
                                                           of America Acbount XXX   I


                                                               x 1991 I
                                                                                    I
                                                                                    I
                                                                                    I

                                                                                   i
                                                     .
        64. Each entry in the abrve table constituting a separate viola   ti°[     I
                                                                                                of Title 18.

United States Code, .Section 1957.                                                 !


                                                                                   I
                                                                                    !
                                                                                   !'




                                                                              I
                                                                              '
                                                                              I'
                                                                          .   I
                                                                              I




                                          23
        Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 23 of 28
                                                                                                                               I
                                                                                                                                                     .


                                      F([)RFEITURE NOTICE                                                     ,

        Each named defendant
        . .                           .
                                          JI b~
                                               .uiven notice that all of the defendant's iAterest in all
                                                                            '   .           .        .                     I                   . '

property specified herein is subject to forfeiture.                                                                        II
    .                                      I
                                  .        I                                                                               I
        Upon conviction of one br more of the offense(s) set forth in qount(s) One

through Twenty:Six and Coujts Thirty-Three through Forty-One,                                                     th~ defendant
shall forfeit to the United Statls,               p~rsuant to Titl~ 18 UnitedStates dode, Section
                                                                                        '                                  '




982(a)(l), any property, real. or personal, involved in such offense(s), or ~ny property
                                                                '                                                          '




traceab~e     to such prop~rty.                                         .                       .                     . ,

        Upon .conviction of one           °I   more of the offense(s) set forth in                           Cou~t(s) Twenty-
Seven and Twenty-Eight, the defendant shall forfeit to the United Statbs, pursuant

                                          I
to Title 18, United States Code Section 98l(a)(l)(C), as inade                                  applicabl~ by mie 28,
U~ited   States Code, Section 24ffil(c), any property, real or personal, whicr constitutes

or is derived from proceeds traleable to the said violaticin(s).                                         .        .    I ....
        Upon conviction of thl offense(s) set forth in. Count Twenty-Nine, the
                                          I                                     '               ,             ' ' I                            '
defendant shall forfeit to the.United States, pursuant to Title 18, United!States Code,

S.ectfon 924(d), as made          a~pliclble by Title ~8, United States Code, Sedtion 2461(c),
any and all firearms      o~ ammuttion involved in or used in a knowing clmmission of.
the said offense(s).      .       .                             .                   .                . .· .             I·.            ·. ·.
              .                                        .
                                                                                                                       iI
        The forfeitable property includes, but is not limited to, the following:
                              .                                                                                        I
                                                                                                                       I .
        (a)       Real property having. the physical address of 6510 New Market
                                                                         I     .
                                                                                 Way,
                                                                                                                       I           .
                                                                                                                       i
                  Raleigh, · North             Carolina,            including       all             appurtenances                              and

                  improvements thereto, being legally described in deed bqokl 017100 p~ge



                                                           24
         Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 24 of 28
          01227 of the Wakr County Registry, North Carolina; and any and all

          proceeds from the sale of said property.                                                                ·

(b)       Real property haLng the physical address of 7900 Hardwick. Drive,
                                                            .                             .           I
          Raleigh,         North           Carolina,        including       all
                                                            appurten;ances and
                                               .
                                                                     I                                I


          improvements thereto, being legally described in deed book 7105 page .                   Pl
                                  . I                               .        .                        ;                   .
      · 00839 of the Wake County Registry, North Carolina; and/ an;, and all.

          proceeds from the lale of said.property.
                                       1
(c)   .   R~al   property having the physical address of 133 Hargett St., Raleigh,

          North Carolina, inlluding all appurlenances and impi:ovemknts thereto,

      ·being legally descLbed in deed book 017105 page 928-31
                             .         I           .                                  .       ·'
                                                                                                  ~f the Wake         .
          County Registry, North Carolina; and any and all proce.eds from the sale

          of said property ..
                                                                                                  I
(d)       Real property harng the phy~ical ~ddress of 510 Glenwold Ave., Unit

          #503, Raleigh, North Carolma, includmg all appurtenances and

          improvement~           th1reto,- being legally describO_d in deed booi 16702 page

          01356 of the Wak!e County Registry, North Carolina; anal any and all

      ·proceeds from the sale of said property.                              ·                1.          .   .


(e)       A Ruger P94 .40 ealiber pistol with obliterated
                     . .           I                                .   .
                                                                                  seri~l nujber, marked
                                                                                      .       i .

          "Sturm, Ruger & Co. Inc. Southport, CONN, U.S.A.";                                  i           ·
          ..     .   .             I                            .                             I

(f)       2018 Toyota Lanl"ruiser, with VIN# JTMCY7AJ2J 40699[3;

(g)       2014 Mercedes
               .
                        Benz S550,. with VIN #WDDUG8CB9EA009828;
                                               . .         I.




                                                       25
 Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 25 of 28
                                                                             .                                                 .
                                                                                                                                                          II
      · 2014 Mercedes Be z S550V, with VIN# WDDUG8CB9EA008419;
                                                                                                      .                        .               .I.
(i)       2018 Mercedes Benz 8560,
                             .     with VIN# WDDUG8DB8JA368001;
                                                .         I
                                                                ·

(j)       2018             MercedesI                         Benz                         863.            AMG                 4MA,                ~ith                             VIN

          # WDDUG8JBOJ1394158;                                                                                                                            :
                                                                                                                                                          i
                                        .                                                                                                                 i                .
(k)       Artwork purchase by LEONID l. TEYF, on or about August 14, 2015,

          from ABA Galler!' Inc. located ,at 7 East 17th Street, Ne')' York, New

      York 1003 for a total amount of $2,600,000;           .
                         I          ·                       I
(I)   All funds held in Bank of America Account No. XXXX XXXX 3905;
                                                            !   .
                        I                              .    !.
(m)   All funds held in Bank of America Account No. XXXX XXXX 6014;
                            .                    I                                                                .                                   I
(n)       All funds held in Bank of America Account No. XXXX XXXX 3844;
          .                                      I                                        .                                                      .:                    .
(o)       All funds held in Eank of America Account No. XXXX XXXX 9409;
               ·                                 I                   ·                        ·               .           .        .                  i ·
(p)       All funds held in JBank of America Account No. XXXX XXXX 1314; ·
           .       .                        ·1                                                            .                                           :            .
      .            .                                                                                                                                  '


(q)       All funds held in JBank of America Account No. XXXX XXXX 1991;
                                             I                                                                        .                               I        .


(t)       All funds held in :Bank of America Account No. XXXX XXXX 97 48;
          ..                        .        I           .   ·                                                                                        1
                                                                                                                                                      l

(s)       All funds held in :Bank of America Account No.
                                                     .
                                                         XXXX XXXX 3285,·
                                            ·1                                        .                                                .       .. .


(t)       All funds held in :Bank of America Account No. XXXX XX:xOC 4981;
               ·       .                .    I                                            .                                                       i·                   ·
(u)       All-funds held in Bank of America Account No. XXXX XXXOC 1292;
                                            I                            .                    ,                                                   I
(v)       All.funds held in Bank of America Account No. XXXX XX:XiX 3691;
                                            I                                                                                                     I .
(w)       All funds held in Bank of America Account No. XXXX XX:XiX 1563;
                                .           I                                                     .                                               1                            .
(x)       All funds held in Bank of America Account No. XXXX XXXiX 7892;
                                                     .           .                            .           .                                       I
                                            I                            .                                                                 .      I
(y)       All funds held in Bank of America Account No. XXXX XXm 4884; · . .

(z)       All funds held iJ Branch Bank and Trust Account No.                                                                                    bx
                                                                                                                                                  I
                                                                                                                                                                           XXXX


                                                                                 26
Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 26 of 28
..
                    2890;·

            (aa)    All funds held in Branch Bank and Trust Account No.                    :XXXX XXXX
                                                                                       .    I ..
                        1502;
                                                                                                   ,.
            (bb)    All funds held in iirst Citizen's Bank Account No.         x'xxx ~ 0918;
            (cc)    All funds held in lirst Citizen's Bank Account No. XXXX :xx 3951;

            (dd)    All ~unds held in INC Bank Account No. XXXX XXXX 474J; .

            (ee).   All funds held in INGBank Account No. XXXX XXXX 472:;

            (ff)    All funds held in lNC Bank Account No. XXXX XXXX 5564;

            (gg)    All funds held in WIells Fargo Bank Account No.           xxxx xx~x 1952;
                                                                          I                    I
            (hh)    All funds held in Merrill Lynch Account No. XXX-X0857;                     I


           (ii)     All funds held in     ~errill Lynch Account No. XXX-X1096;
           Gi)      All funds held in kerrill Lynch Accciunt No. XXX-X0890;

                    Miscellaneous J ejelry;
                                                                                               I
           (kk)                                                                                i
                                                                                               i
           (11)     $50,000.00 in UniLd States Currency;
                        .        ,        I
           (mm) $28,909.09 in United States Currency;

          . (nn)    $10,000.00 in Uniled States Currency;

           (oo)     $10,700.00in UniLd States Currency; and
                                      .        . .            .                            I
           (pp)     All undisbursed funds to be ·deposited in escrow by Lank ~entures LLC
                                          1




                    .           . .       I          .        .       .        .           I
                    pursuant to the lrder Grantmg Jomt Motion to Release funds entered

                    on February 20, 2019 [DE-156]. ·              ·                .

        If any of the above-describel forfeitable property, as a result of any a1t or omission
                                                          '                                I

     of a defendanf --
                                                                                           I

                                                     27
             Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 27 of 28
...   '.
              (1)      cannot be located upon the exercise of due diligence;

              (2)      has been transferred   rr   sold to, or deposited with, a third party;

             . (3)     has been placed beyond the jurisdiction of the court;                  •

              (4)      has been   substantiall~ diminished in value; or
                                     .   .    I                    .          .   .   .
                                                                                          .   I
                                                                                              I

              (5)      has been commingled ~ith other property which cannot.be div~ded without
                                                                                              I
                                                                                              I
                       difficulty;                                                            I


                                                                                              !   J


           it is the intent of the United States, pursuant to Title 21, United States ¢ode, Section

           853(p), to seek forfeiture of aJ other property of said defendant up toi the value of

           the forfeitable property describled above.                                         .

                                                          A TRUE BILL




                                                          Date:   L1/lf{t91

           ROBERT J. HIGDON, JR.
           United States Attorney


            ~/WL/J. !~{/lJ_                          fr
           JASONM.KELLHOFER.                  I/ .
           Assistant United States Attorey


             !J~/M_((_ f) ~ It~
           BARBARA D. KOCHER           I
           Assistant United States Attorney




                                                            28
                     Case 5:18-cr-00452-FL Document 215 Filed 04/04/19 Page 28 of 28
